Fourth Court of Appeals
                                    San Antonio, Texas
                                MEMORANDUM OPINION
                                        No. 04-14-00508-CV

                                         Rudy MENDEZ,
                                            Appellant

                                           v.
                              City of San Antonio Building
                 CITY OF SAN ANTONIO BUILDING STANDARDS BOARD,
                                        Appellee

                     From the 166th Judicial District Court, Bexar County, Texas
                                  Trial Court No. 2014-CI-08659
                       Honorable Barbara Hanson Nellermoe, Judge Presiding

PER CURIAM

Sitting:          Sandee Bryan Marion, Justice
                  Marialyn Barnard, Justice
                  Rebeca C. Martinez, Justice

Delivered and Filed: September 10, 2014

DISMISSED

           A filing fee of $195.00 was due from appellant Rudy Mendez when this appeal was filed

but was not paid. See TEX. GOV’T CODE ANN. § 51.941(a) (West 2013); id. §§ 51.0051,

51.207(b)(1), 51.208 (West 2013); TEXAS SUPREME COURT ORDER REGARDING FEES CHARGED IN

CIVIL CASES IN THE SUPREME COURT, IN CIVIL CASES IN THE COURTS OF APPEALS, AND BEFORE

THE JUDICIAL PANEL ON MULTIDISTRICT LITIGATION        (Misc. Docket No. 13-9127, Aug. 16, 2013).

The clerk of the court notified appellant of this deficiency in a letter dated July 22, 2014. The fee

remains unpaid. Rule 5 of the Texas Rules of Appellate Procedure provides:
                                                                                      04-14-00508-CV


       A party who is not excused by statute or these rules from paying costs must pay —
       at the time an item is presented for filing — whatever fees are required by statute
       or Supreme Court order. The appellate court may enforce this rule by any order that
       is just.

TEX. R. APP. P. 5.

       Accordingly, on August 13, 2014, this court ordered appellant to either (1) pay the

applicable filing fee or (2) provide written proof to this court that he is excused by statute or the

Rules of Appellate Procedure from paying the fee. See TEX. R. APP. P. 20.1 (providing that

indigent party who complies with provisions of that rule may proceed without advance payment

of costs). Our order informed appellant that if he failed to provide such written proof within the

time ordered, this appeal would be dismissed. See TEX. R. APP. P. 42.3. Appellant has not

responded. Accordingly, this appeal is dismissed.

       The district clerk’s pending Notification of Late Record is, therefore, moot. Costs of appeal

are assessed against appellant.


                                                  PER CURIAM




                                                -2-